Citation Nr: 9935122	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disease, to 
include chronic obstructive pulmonary disorder (COPD), 
claimed as secondary to nicotine dependence.

2.  Entitlement to service connection for a cardiovascular 
disorder claimed as secondary to nicotine dependence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a lung 
disease, to include COPD, claimed as secondary to nicotine 
dependence is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
cardiovascular disorder claimed as secondary to nicotine 
dependence is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disease, to include COPD, claimed as secondary to nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
cardiovascular disorder claimed as secondary to nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for COPD and a cardiovascular disorder because they are a 
result of nicotine dependence, which developed during active 
duty and led to continued tobacco use following discharge.  
The Board acknowledges the veteran's claims; however, the 
initial question is whether the veteran has satisfied his 
burden of submitting evidence of well-grounded claims for 
service connection for the disabilities at issue pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must be denied.  Epps. v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998. 
As the veteran in this case filed his claim in December 1997, 
the new law does not affect the disposition of this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
that clarified when benefits may be awarded based upon in-
service tobacco use.  VAGC indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC 
clarified that its February 1993 opinion did not mean that 
service connection will be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  VAGC held that the claimant must demonstrate 
that the disability resulted from the use of tobacco during 
service, and the adjudicator must take into consideration the 
possible effect of smoking before and after service.

In May 1997, VAGC issued an opinion clarifying when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes. Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for COPD and a cardiovascular 
disability due directly to in-service tobacco use or 
secondarily to nicotine dependence, the record must include 
competent medical evidence suggesting that the disability 
resulted from in-service tobacco use, or that nicotine 
dependence was acquired or worsened during or as a result of 
service and the nicotine dependence caused or contributed to 
the veteran's COPD and cardiovascular disability.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995) (holding that, with 
respect to questions involving medical causation, credible 
medical evidence is required).

While service medical records reflect that the veteran was 
seen on several occasions for an upper respiratory infection, 
these records are negative of any evidence of a lung or heart 
disorder or nicotine dependence.  During a November 1958 
examination for separation from service, the veteran's lungs 
and cardiovascular systems were found to have been normal.  A 
chest X-ray was negative.   

In statements, dated in January and February 1998, and in 
testimony at an October 1998 hearing at the RO in Cleveland, 
Ohio, the veteran indicated that he had not smoked prior to 
service, that he began to smoke a pack a day during service, 
and that by the time he was discharged from service, he was 
dependent on nicotine and smoked three packs a day.  The 
veteran further related that he had stopped smoking in 1996. 

Post-service VA and private medical records, dating from 1988 
to 1998, confirm that the veteran has been diagnosed as 
having asthma, COPD and coronary artery disease (CAD).  
However, none of the medical evidence suggests that the 
veteran was nicotine dependent during service or that the 
disabilities at issue were etiologically related thereto.  In 
this regard, the Board would point out that after his 
discharge from service in 1958, the veteran continued to 
smoke cigarettes until 1996.  In a report, dated in January 
1999, submitted by Elsira M. Pina, DO, it was indicated that 
smoking was the most likely underlying etiology of the 
veteran's COPD.  While Dr. Pina's opinion links the veteran's 
COPD to cigarette smoke, it does not differentiate between 
the veteran's four-year history of in-service smoking and his 
38-year history of post-service smoking.  Moreover, it does 
not indicate that the veteran was nicotine dependent in 
service.  Indeed, Dr. Pina concluded that she was unable to 
discern whether or not the veteran's smoking was related to 
service. 

The issue of whether the veteran was dependent on nicotine 
during service and whether such dependence ultimately led to 
his COPD, asthma, and CAD involves a medical diagnosis or 
opinion; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the appellant or family members 
(statements, submitted by George A and Annie M. Benton, dated 
in April 1998, relating to the veteran's nicotine dependence) 
have a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although they are competent to testify as to observable 
symptoms, such as tobacco usage, they are not competent to 
provide evidence or an opinion that the veteran was dependent 
on nicotine during service or that any tobacco use due to 
nicotine dependence during service, if demonstrated, caused 
or contributed to his COPD, asthma and CAD.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).  Therefore, the 
veteran's claims must be denied as not well grounded.  In 
addition, the Board observes that there is no evidence of any 
cardiovascular disorder within a year of service in order to 
warrant service connection in accordance with 38 C.F.R. §§ 
3.307, 3.309 (1999).  The veteran is not entitled to the 
benefit of the doubt in resolution of his claims under 38 
U.S.C.A. § 5107(b) (West 1991), because the evidence is not 
in relative equipoise.

As the foregoing explains the need for competent medical 
evidence which establishes that the veteran was nicotine 
dependent during service and that such dependence caused the 
veteran's subsequent development of COPD, asthma, and CAD, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claimed disabilities.  Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995). 


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a lung 
disease, to include COPD, claimed as secondary to nicotine 
dependence is denied.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a 
cardiovascular disorder claimed as secondary to nicotine 
dependence is denied.



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

